IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10091
                         Summary Calendar


TERRENCE R. SPELLMON,

                                         Plaintiff-Appellant,
versus

RONALD DREWRY, Chief Warden, French
Robertson Unit, et al.,
                                         Defendants,

RONALD DREWRY, Chief Warden, French Robertson
Unit; JOEL YOUNG, Associate Warden, French
Robertson Unit; CHARLES BELL, Associate Warden,
French Robertson Unit; LAZARO MIRANDA, Sgt.,
French Robertson Unit; DANIEL HALL, Sgt.,
French Robertson Unit; SCHAFFER, Medical Doctor,
French Robertson Unit; SHERWOOD, Licensed
Vocational Nurse, French Robertson Unit; THOMAS
DRIVER; KERRY HALE; JOE D. TRUMBO; CURTIS
WALLACE, III; C. POE,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:94-CV-136
                        - - - - - - - - - -
                          October 23, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terrence Spellmon, a Texas prisoner (#486962), appeals the

magistrate judge’s order granting the defendants’ motions to


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10091
                                -2-

dismiss his 42 U.S.C. § 1983 civil rights action.   We have

reviewed Spellmon’s complaint, a transcript of his hearing held

pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), the

defendants-appellees’ motions to dismiss, and the magistrate

judge’s order addressing the defendants-appellees’ motions to

dismiss.   Because we find no reversible error, we affirm for

essentially the reasons stated by the magistrate judge in

granting the defendants’ motions to dismiss.   See Spellmon v.

Drewry et al., No. 1:94-CV-136-BA (N.D. Tex. Dec. 28, 1995).

     AFFIRMED.